


110 HR 247 RS: To designate a Forest Service trail at

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 361
		110th CONGRESS
		1st Session
		H. R. 247
		[Report No. 110–163]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 6, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To designate a Forest Service trail at
		  Waldo Lake in the Willamette National Forest in the State of Oregon as a
		  national recreation trail in honor of Jim Weaver, a former Member of the House
		  of Representatives.
	
	
		1.Designation of national
			 recreational trail, Willamette National Forest, Oregon, in honor of Jim Weaver,
			 a former Member of the House of Representatives
			(a)DesignationForest Service trail number 3590 in the
			 Willamette National Forest in Lane County, Oregon, which is a 19.6 mile trail
			 that begins and ends at North Waldo Campground and circumnavigates Waldo Lake,
			 is hereby designated as a national recreation trail under section 4 of the
			 National Trails System Act (16 U.S.C. 1243) and shall be known
			 as the Jim Weaver Loop Trail.
			(b)Interpretive
			 signUsing funds available
			 for the Forest Service, the Secretary of Agriculture shall prepare, install,
			 and maintain an appropriate sign at the trailhead of the Jim Weaver Loop Trail
			 to indicate the name of the trail and to provide information regarding the life
			 and career of Congressman Jim Weaver.
			
	
		September 17, 2007
		Reported without amendment
	
